TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00733-CV



In re Texans for Real Efficiency and Equity in Education, Joyce Coleman, Danessa Bolling,
  Lee Beall and Allena Beal, Joel Smedshammer, Andrea Smedshammer, Darlene Menn,
                             and Texas Association of Business




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: November 14, 2013